Exhibit 10.4

 

Notice of Grant of Stock Options

and Option Agreement

  

Fair Isaac Corporation

ID: 94-1499887

901 Marquette Avenue, Suite 3200

Minneapolis, MN 55402

  

Name

Address

City State Zip

  

Option Number:

Plan:

Effective                     , you have been granted a Non-Statutory Stock
Option to buy             shares of Fair Isaac Corporation (the “Company”) stock
at an exercise price of $                    per share.

The total exercise price of the shares granted is $                    .

The option will vest in installments on the dates shown below.

 

Shares

   Vesting Date      

The option will expire on                     .

By your signature below, you acknowledge that this option is granted under and
governed by the terms and conditions of the Company’s 2012 Long-Term Incentive
Plan (the “Plan”) and the Option Agreement, which are attached to and made a
part of this document.

 

 

  

 

   Date    Fair Isaac Corporation      

 

  

 

Name    Date   

                             Date

                             Time:



--------------------------------------------------------------------------------

Fair Isaac Corporation

2012 Long-Term Incentive Plan

Employee Non-Statutory Stock Option Agreement (International)

Option Terms and Conditions*

 

1. Non-Statutory Stock Option. This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.

 

2. Vesting and Exercise Schedule. This Option will vest and become exercisable
as to the portion of Shares and on the dates specified on the cover page to this
Agreement, so long as you remain an Employee of the Company or any of its
Affiliates. The vesting and exercise schedule is cumulative, meaning that to the
extent the Option has not already been exercised and has not expired, terminated
or been cancelled, you or the person otherwise entitled to exercise the Option
as provided in this Agreement may at any time purchase all or any portion of the
Shares that may then be purchased under that schedule.

Vesting and exercisability of this Option will be accelerated during the term of
the Option if your Service to the Company or any Affiliate terminates because of
your death or Disability, as provided in Section 6(e)(2) of the Plan. Vesting
and exercisability will also be accelerated under the circumstances described in
Section 13(d) of the Plan and may be accelerated by action of the Committee in
accordance with Sections 3(b)(2), 13(b)(3) and 13(c) of the Plan. Vesting and
exercisability may also be accelerated upon the occurrence of events and in
accordance with the terms and conditions specified in any other written
agreement you have with the Company.

 

3. Expiration. This Option will expire and will no longer be exercisable at
5:00 p.m. Central Time on the earliest of:

 

  (a) the expiration date specified on the cover page of this Agreement;

 

  (b) the expiration of any applicable period specified in Section 6(e) of the
Plan during which this Option may be exercised after your termination of
Service;

 

  (c) if the Committee has taken action to accelerate exercisability in
accordance with Sections 13(b)(3) or 13(c) of the Plan, the expiration of any
applicable exercise period specified by the Committee pursuant to such action;

 

  (d) the date (if any) fixed for cancellation of this Option pursuant to
Section 13(b)(2) or 13(d) of the Plan; or

 

  (e) the expiration of any applicable period specified in any other written
agreement you have with the Company providing for accelerated vesting and
exercisability.

 

 

* To the extent any capitalized term used in this Agreement is not defined, it
has the meaning assigned to it in the Plan as the Plan currently exists or as it
is amended in the future.



--------------------------------------------------------------------------------

4. Service Requirement. Except as otherwise provided in Section 6(e) of the
Plan, and as may otherwise be provided by action of the Committee in accordance
with Sections 13(b)(3) or 13(c) of the Plan, this Option may be exercised only
while you continue to provide Service to the Company or any Affiliate as an
Employee, and only if you have continuously provided such Service since the date
this Option was granted. Your Service as an Employee will be deemed continuing
while you are on a leave of absence approved by the Company in writing or
guaranteed by applicable law or other written agreement you have entered into
with the Company (an “Approved Leave”). If you do not resume providing Service
as an Employee of the Company or any Affiliate following your Approved Leave,
your Service will be deemed to have terminated upon the expiration of the
Approved Leave.

 

5. Exercise of Option. Subject to Section 4 of this Agreement and to the
Company’s policies governing trading in its securities, the vested and
exercisable portion of this Option may be exercised through use of the account
maintained for you at E*Trade or another automated electronic platform approved
by the Company or through delivery to the Company’s Stock Administration office
of written notification of exercise that states the number of Shares to be
purchased and is signed or otherwise authenticated by the person exercising this
Option. If the person exercising this Option is not the Optionee, he or she also
must submit appropriate proof of his or her right to exercise this Option.

 

6. Payment of Exercise Price. When you submit your notice of exercise pursuant
to Section 5 of this Agreement, you must include payment of the exercise price
of the Shares being purchased through one or a combination of the following
methods:

 

  (a) your personal check, a cashier’s check or money order payable in U.S
dollars;

 

  (b) to the extent permitted by law, a broker-assisted cashless exercise in
which you irrevocably instruct a broker to deliver proceeds of a sale of all or
a portion of the Shares for which the Option is being exercised to the Company
in payment of the purchase price of such Shares;

 

  (c) by delivery to the Company or its designated agent of unencumbered Shares
having an aggregate Fair Market Value on the date of exercise equal to the
purchase price of the Shares for which the Option is being exercised; or

 

  (d) by a reduction in the number of Shares to be delivered to you upon
exercise, such number of Shares to be withheld having an aggregate Fair Market
Value on the date of exercise equal to the purchase price of the Shares for
which the Option is being exercised.

However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares pursuant to option (c) above or by authorizing
the Company to retain Shares pursuant to option (d) above is undesirable for any
reason, you will not be permitted to pay any portion of the exercise price in
that manner.

 

7.

Withholding Taxes. You may not exercise this Option in whole or in part unless
you make arrangements acceptable to the Company for payment of income tax,
employment tax, payroll tax, social security tax, social insurance,
contributions, payment on account obligations, national and local tax or other
payments that may be required to be withheld as a result of the exercise of this
Option. If you wish to satisfy some or all of such withholding obligations by
delivering

 

2



--------------------------------------------------------------------------------

Shares you already own or by having the Company retain a portion of the Shares
being acquired upon exercise of the Option, you must make such a request, which
shall be subject to approval by the Company. Delivery of Shares upon exercise of
this Option is subject to the satisfaction of applicable withholding
obligations.

 

8. Delivery of Shares. As soon as practicable after the Company receives the
notice of exercise and exercise price provided for above, and determines that
all conditions to exercise, including the tax withholding provisions of
Section 7 of this Agreement, have been satisfied, it will arrange for the
delivery of the Shares being purchased. Delivery of the Shares shall be effected
by the electronic delivery of the Shares to a brokerage account maintained for
you at E*Trade (or another broker designated by the Company), or by another
method provided by the Company. All Shares so issued will be fully paid and
nonassessable. Notwithstanding anything to the contrary in this Agreement, the
Company will not be required to issue or deliver any Shares prior to the
completion of any registration or other qualification of such Shares under any
state, federal or foreign law, rule or regulation as the Company may determine
to be necessary or desirable.

 

9. Transfer of Option. During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below. You may not assign or transfer this
Option other than (i) a transfer upon your death in accordance with your will,
by the laws of descent and distribution or pursuant to a beneficiary designation
submitted in accordance with Section 6(d) of the Plan, (ii) pursuant to a
qualified domestic relations order, or (iii) by gift to any “family member” (as
defined in General Instruction A.1(a)(5) to Form S-8 under the Securities Act of
1933). Following any such transfer, this Option shall continue to be subject to
the same terms and conditions that were applicable to this Option immediately
prior to its transfer and may be exercised by such permitted transferee as and
to the extent that this Option has become exercisable and has not terminated in
accordance with the provisions of the Plan and this Agreement.

 

10. No Shareholder Rights Before Exercise. Neither you nor any permitted
transferee of this Option will have any of the rights of a shareholder of the
Company with respect to any Shares subject to this Option until such Shares have
been delivered to you or your permitted transferee pursuant to Section 8 of this
Agreement. No adjustments shall be made for dividends or other rights if the
applicable record date occurs before such delivery has been effected, except as
otherwise described in the Plan.

 

11. Discontinuance of Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time subject to local law and the
terms of any employment agreement and otherwise deal with you without regard to
the effect it may have upon you under this Agreement.

 

12. No Entitlement or Claims for Compensation. In accepting the grant of this
Option, you acknowledge the following:

(a) The Plan is established voluntarily by the Company, the grant of options
under the Plan is made at the discretion of the Committee and the Plan may be
modified, amended, suspended or terminated by the Company at any time.

 

3



--------------------------------------------------------------------------------

(b) The grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

(c) All decisions with respect to future option grants, if any, will be at the
sole discretion of the Committee.

(d) You are voluntarily participating in the Plan.

(e) This Option and any Shares acquired under the Plan are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or any Affiliate (including, as applicable, your
employer) and which are outside the scope of your employment contract, if any.

(f) This Option and any Shares acquired under the Plan are not to be considered
part of your normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, dismissal, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments.

(g) This Option and any Shares subject to the Option are not intended to replace
any pension rights or compensation.

(h) In the event that your employer is not the Company, the grant of this Option
will not be interpreted to form an employment contract or relationship with the
Company and, furthermore, the grant of this Option will not be interpreted to
form an employment contract with your employer or any Affiliate of the Company.

(i) The future value of the underlying Shares is unknown and cannot be predicted
with certainty.

(j) You shall have no rights, claim or entitlement to compensation or damages as
a result of your cessation of Service for any reason whatsoever, whether or not
in breach of contract or local labor law, insofar as these rights, claim or
entitlement arise or may arise from your ceasing to have rights under or be
entitled to exercise this Option as a result of such cessation or loss or
diminution in value of the Option or any of the Shares purchased through
exercise of the Option as a result of such cessation, and you irrevocably
release your employer, the Company and its Affiliates, as applicable, from any
such rights, entitlement or claim that may arise. If, notwithstanding the
foregoing, any such right or claim is found by a court of competent jurisdiction
to have arisen, then, by signing this Agreement, you shall be deemed to have
irrevocably waived your entitlement to pursue such rights or claim.

 

13. Data Privacy.

(a) You hereby explicitly and unambiguously consent to the collection, use,
disclosure and transfer, in electronic or other form, of your personal data as
described in this Agreement by and among, as applicable, your employer, the
Company and its Affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan.

 

4



--------------------------------------------------------------------------------

(b) You understand that your employer, the Company and its Affiliates, as
applicable, hold certain personal information about you regarding your
employment, the nature and amount of your compensation and the fact and
conditions of your participation in the Plan, including, but not limited to,
your name, home address, telephone number and e-mail address, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any equity or directorships held in the Company and its Affiliates,
details of all options or any other entitlement to equity awarded, canceled,
exercised, vested, unvested or outstanding in your favor, for the purpose of
implementing, administering and managing the Plan (the “Data”). You understand
that the Data may be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in your country, or elsewhere, and that this country may have
different data privacy laws and protections than your country. You understand
that you may request a list with the names and addresses of any potential
recipients of the Data by contacting your local human resources representative.
You authorize the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party. You understand that the Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that you may, at any time, view the Data, request additional information about
the storage and processing of the Data, require any necessary amendments to the
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. You understand,
however, that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local human resources representative.

 

14. Governing Plan Document. This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.

 

15. Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without regard to its conflicts or choice of law
principles).

 

16. Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.

 

5



--------------------------------------------------------------------------------

17. Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board or any committee thereof in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder adopted by the Securities and Exchange Commission or any national
securities exchange on which the Company’s common stock is then listed. This
Agreement may be unilaterally amended by the Company to comply with any such
compensation recovery policy.

By accepting this Option in the manner prescribed by the Company, you agree to
all the terms and conditions described in this Agreement and in the Plan
document.

 

6